                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION


IN RE CHICAGO BRIDGE & IRON                            Lead Case No. 4:18-cv-0273
COMPANY N.V., SECURITIES LITIGATION


                  PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), The George

Leon Family Trust and GrowthQuest Capital, Inc. (collectively “Lead Plaintiffs”) hereby

voluntarily dismisses the above-captioned action (the “Action”) with prejudice as to the Lead

Plaintiffs only. Defendants have filed neither an answer nor a motion for summary judgment in

the Action, and no class has been certified.

Dated: December 11, 2018                            THE KENDALL LAW GROUP, PLLC

                                               By: /s/ Jamie J. McKey
OF COUNSEL:                                        Joe Kendall (Texas Bar No. 11260700)
                                                   jkendall@kendalllawgroup.com
RIGRODSKY & LONG, P.A.                             Jamie J. McKey (Texas Bar No. 24045262)
Timothy J. MacFall                                 jmckey@kendalllawgroup.com
825 East Gate Blvd., Suite 300                     3232 McKinney Avenue, Suite 700
Garden City, NY 11530                              Dallas, TX 75204
Telephone: (516) 683-3516                          Telephone: (214) 744-3000
Facsimile: (302) 654-7530                          Facsimile: (214) 744-3015
tjm@rl-legal.com
                                                    Local Counsel for Plaintiffs
Lead Counsel for Plaintiffs

RM LAW, P.C.
1055 Westlakes Drive, Suite 300
Berwyn, PA 19312
Telephone: (484) 324-6800
Facsimile: (484) 631-1305

Additional Counsel for Plaintiffs
                               CERTIFICATE OF SERVICE

       I hereby certify that the foregoing was served upon its filing via this Court’s CM/ECF

system on this 11th day of December, 2018 to all counsel of record.

                                            /s/Jamie J. McKey
                                            Jamie J. McKey




                                               2
